Citation Nr: 0946789	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  03-05 587A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for residuals of 
shrapnel wound to the right foot.

2.  Entitlement to service connection for residuals of 
shrapnel wound to the left leg.

3.  Entitlement to service connection for arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel

INTRODUCTION

The appellant is a Veteran who had recognized Philippine 
Guerilla active service from March 1945 to December 1945.  
These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 rating decision by the 
Department of Veterans Affairs (VA) Manila Regional Office 
(RO).  In June 2006, the Board remanded the case to schedule 
the Veteran for a videoconference hearing.  He did not report 
for the scheduled hearing.  In March 2007 and February 2008, 
the Board remanded the case to cure procedural deficiencies.  
In September 2008, the claims were reopened and remanded for, 
among other things, a VA examination.  .

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran failed to report for a VA examination scheduled 
in conjunction with his reopened claims (and necessary to 
determine whether he is entitled to the benefits sought; good 
cause for his failure to appear is neither shown nor alleged.


CONCLUSION OF LAW

The Veteran's reopened claims of service connection for 
residuals of shrapnel wounds to the right foot, residuals of 
shrapnel wounds to the left leg, and for arthritis must be 
denied because he failed (without good cause) to report for a 
VA examination scheduled to determine his entitlement to this 
benefit.  38 C.F.R. §§ 3.326(a), 3.655 (2008); Sabonis v. 
Brown, 6 Vet. App. 426 (1994).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008, 73 Fed. Reg. 23353 (June 30, 
2008)).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

A November 2008 letter informed the Veteran of the evidence 
and information necessary to substantiate his claims, the 
information required of him to enable VA to obtain evidence 
in support of his claims, the assistance that VA would 
provide to obtain evidence and information in support of his 
claims, and the evidence that he should submit if he did not 
desire VA to obtain such evidence on his behalf.  The letter 
also provided notice regarding disability ratings and 
effective dates of awards.  A February 2009 letter notified 
the Veteran he was being scheduled for a VA examination, and 
advised him of the consequences should he fail to report for 
such examination.

The RO has obtained all identified pertinent records, and all 
evidence constructively of record has been secured.  As 
noted, VA scheduled the Veteran for an examination in 
February 2009 (and he failed to report).  VA's duty to assist 
is met.


Evidence, Criteria and Analysis

To assist the Veteran in the development of evidence to 
support his claims of service connection for residuals of 
shrapnel wounds to the right foot and left leg, and for 
arthritis, and pursuant to the September 2008 Board remand, 
the RO arranged for the Veteran to be scheduled for a VA 
examination in February 2009.  He failed, without giving 
cause, to report for such examination.

VA has a duty to assist the Veteran in the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5107(a); 
38 C.F.R. §§ 3.103, 3.159.  VA's duty to assist includes 
obtaining medical records and medical examinations where 
indicated by the facts and circumstances of the case.  Littke 
v. Derwinski, 1 Vet. App. 90 (1990). Individuals for whom 
reexaminations have been authorized and scheduled are 
required to report for such examinations.  38 C.F.R. 
§§ 3.326(a), 3.327(a).  VA regulations also address the 
consequences of a failure to report for a scheduled VA 
medical examination and provide that when entitlement or 
continued entitlement to a benefit cannot be established or 
confirmed without a current VA examination or reexamination, 
and a claimant, without good cause, fails to report for such 
examination in a reopened claim, the claim shall be denied.  
38 C.F.R. § 3.655. Examples of good cause include, but are 
not limited to, the appellant being ill or hospitalized or 
the death of an immediate family member.  Id.  

In November 2009 written argument the Veteran's 
representative noted the Veteran was elderly, and stated, " 
In our opinion the appellant may have legitimate mitigating 
circumstances for not reporting for the examination."  The 
Board finds that while age and infirmity, rendering a veteran 
unable to travel for an examination may be good cause for a 
failure to report for examination, age, of itself (it appears 
the Veteran is 85 years old), is not.  Furthermore, if there 
are indeed "mitigating circumstances" for the Veteran to 
have not reported for the scheduled examination, it is 
incumbent on the Veteran to state those circumstances (and 
not for his representative to ask that VA speculate regarding 
the circumstances).  The Board notes that when the Veteran 
was informed of the scheduled VA examination, he did not 
indicate he was unable to attend, or request rescheduling or 
willingness to appear should he be rescheduled.  "The duty 
to assist is not a one-way street.  If a veteran wishes help, 
he cannot passively wait for it."  See Wood v. Derwinski, 1 
Vet. App. 190 (1991).      

The record clearly shows that the Veteran failed, without 
good cause, to report for the scheduled VA examination.  He 
was provided appropriate notice of the consequence of a 
failure to report.  Good cause for his failure to report is 
neither shown, nor alleged.  As the instant claims are 
reopened claims, 38 C.F.R. § 3.655 (b) mandates that in such 
circumstances they must be denied.  38 C.F.R. § 3.655 is 
dispositive in this matter.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


ORDER

Service connection for residuals of shrapnel wound to the 
right foot is denied.

Service connection for residuals of shrapnel wound to the 
left leg is denied.

Service connection for arthritis is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


